Case 1:19-cv-02468-ARR-CLP Document 44 Filed 09/01/21 Page 1 of 2 PageID #: 260



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  HINDY HOCHHAUSER, individually and on behalf of
  others similarly situated,                                            2019-CV-2468 (ARR)

                     Plaintiff                                          Opinion & Order

                            — against —                                 Not for electronic or print
                                                                        publication
  GROSSMAN & KARASZEWSKI, PLLC,

                     Defendant.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendation on the instant case dated August

 11, 2021, from the Honorable Cheryl L. Pollak, United States Chief Magistrate Judge. No objections

 have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

 been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

 Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

 district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

 Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

 Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

 189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

 Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

 636(b)(1).

         Accordingly, the Clerk of Court is directed to enter a default against defendant for failure to

 appear and plaintiff is authorized to file for default judgment.


 SO ORDERED.
Case 1:19-cv-02468-ARR-CLP Document 44 Filed 09/01/21 Page 2 of 2 PageID #: 261




                                           _______/s/________________
                                           Allyne R. Ross
                                           United States District Judge

 Dated:      September 1, 2021
             Brooklyn, New York




                                       2
